        Case 1:18-cv-05405-TCB Document 16 Filed 02/06/19 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 JIN KW O N and A SIA N A M E RIC A N S )
 A D V A N C IN G J
                  USTIC E -A TL A N TA , )
                                         )
                                         )
                     P laintiffs,        )
                                         )       C IV IL A C TIO N
 v.                                      )
                                         )       N o.1:18 cv540 5-TC B
                                         )
 RO B Y N A .C RITTE N D E N ,in her     )
 officialcapacity as Secretary of State, )
                                         )
                                         )
                     D efend ant.        )

                           NOTICE OF SETTLEMENT

      P laintiffs J
                  in Kwon and A sian A mericans A d vancing J
                                                            u stice-A tlanta

(collectively “P laintiffs”
                          )respectfu lly notify the C ou rtthatP laintiffs have reached

an agreementwithD efend antRobyn A .C rittend en to resolve P laintiffs’remaining

motion fortheirreasonable attorneys’fees and expenses (the “M otion”
                                                                   ).P laintiffs

requ estan ad d itionalfou rteen (14)d ays to file the appropriate d ismissalpapers to

allow D efend antto fu lly perform the terms of the agreement.Upon completion of

the terms of the agreement,P laintiffs willd ismiss the litigation.


Respectfu lly su bmitted ,this 6th d ay of Febru ary,20 19.
        Case 1:18-cv-05405-TCB Document 16 Filed 02/06/19 Page 2 of 3




FO R P L A IN TIFFS:


/s/ Daniel Huynh
 D eannaKitamu ra                             P atrickJ .Flinn,E sq.
 d kitamu ra@ ad vancingju stice-la.org       patrick.flinn@ alston.com
 C A B arN o.1620 39                          GeorgiaB arN o.264540
 N icole Gon O chi                            D anielH u ynh,E sq.
 nochi@ ad vancingju stice-la.org             d aniel.hu ynh@ alston.com
 C A B ar.N o.268 67 8                        GeorgiaB arN o.98 7 369
 C hristopherL apinig                         D avid Gann,E sq.
 clapinig@ ad vancingju stice-la.org          d avid .gann@ alston.com
 C A B arN o.8 0 2525                         GeorgiaB arN o.940 455
 E ileen M a                                  N ickTsu i
 ema@ ad vancingju stice-la.org               nick.tsu i@ alston.com
 C A B arN o.2968 0 0                         GeorgiaB arN o.98 250 2
 (pro hac vice applications to be filed )     L ind say C hu rch
 A SIA N A M E RIC A N S A D V A N C IN G     lind say.chu rch@ alston.com
 JUSTIC E –L A                                GeorgiaB arN o.651190
 1145 W ilshire B lvd .                       A L STO N & B IRD L L P
 L os A ngeles,C A 90 0 17                    O ne A tlantic C enter
 Telephone:(213)97 7 -7 50 0                  120 1 W estP eachtree Street
 Facsimile:(213)97 7 -7 595                   A tlanta,Georgia30 30 9-3424
                                              Tel.:(40 4)8 8 1-7 0 0 0
                                              Fax :(40 4)8 8 1-7 7 7 7

P hiN gu yen                                  B rian J.Su therland ,E sq.
pngu yen@ ad vancingju stice-atlanta.org      bsu therland @ bu ckleybeal.com
GA B arN o.57 8 0 19                          GeorgiaB arN o.10 540 8
H illary L i                                  B UC KL E Y B E A L ,L L P
hli@ ad vancingju stice-atlanta.org           60 0 P eachtree Street
GA B arN o.8 98 37 5                          Su ite 390 0
A SIA N A M E RIC A N S A D V A N C IN G      A tlanta,Georgia10 540 8
JUSTIC E –A TL A N TA                         Tel.:(40 4 7 8 1-110 0
568 0 O akbrookP arkway,Su ite 148            Fax.:(40 4)7 8 1-110 1
N orcross,GA 30 0 93
Telephone:(40 4)58 5-8 446



                                            -2 -
        Case 1:18-cv-05405-TCB Document 16 Filed 02/06/19 Page 3 of 3




                      CERTIFICATE OF COMPLAINCE

      P u rsu antto L ocalRu le 7 .1(D ),cou nselhereby certifies thatthis motion was

prepared u singTimes N ew Roman 14 pointfont.

      This 6th d ay of Febru ary,20 19.

                                       /s/ Daniel Huynh
                                       D anielH u ynh,E sq.
                                       d aniel.hu ynh@ alston.com
                                       GeorgiaB arN o.98 7 369
                                       A L STO N & B IRD L L P



                         CERTIFICATE OF SERVICE

      Ihereby certify thaton Febru ary 6th,20 19,Ielectronically filed the above

d ocu mentwiththe C lerkof C ou rtu singC M /E C F whichwillsend electronic

notification of su chfilingto allregistered cou nsel.



                                       /s/ Daniel Huynh
                                       D anielH u ynh,E sq.
                                       d aniel.hu ynh@ alston.com
                                       GeorgiaB arN o.98 7 369
                                       A L STO N & B IRD L L P
